Title: From James Madison to Albert Gallatin, 31 March 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 31 March 1806, Department of State. “I request you to be pleased to issue a warrant for one hundred & two dollars & sixty nine cents, on the appropriations for the relief of Seamen, in favor of Nicholas Gilman, in whose favor the enclosed bill was drawn upon me on the 30th. June last, by Wm. Jarvis, the Consul of the United States at Lisbon, who is to be charged with the same.”
                